                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                         )
    KEVIN FRY, in his capacity as )
    Liquidator of Land of Lincoln Mutual )
    Health Insurance Company,
                                         )
                                                             No. 19 CV 1320
                                         )
             Plaintiff,
                                         )
                                                             Judge Virginia M. Kendall
                                         )
            v.                           )
    CENTERS FOR MEDICARE AND )
    MEDICAID SERVICES, et al.,           )
                                         )
             Defendants.                 )
                                         )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Kevin Fry 1 (“Liquidator”), in his capacity as Liquidator of Land of

Lincoln Mutual Health Insurance Company, brings the instant suit against the

Centers for Medicare & Medicaid Services (“CMS”) and the United States of America.

On its face, the Complaint seeks “Declaratory and Injunctive Relief” in the form of a

court order deeming CMS’s offset payment system unlawful. The parties have each

filed dispositive motions, with the Liquidator moving for Summary Judgment and

the United States filing a Motion to Dismiss for lack of jurisdiction and failure to

state a claim. The parties are no strangers to litigation or to this Court. The

Liquidator originally filed suit in the Circuit Court of Cook County and the United

States responded by removing the action to this Court. After the Liquidator appealed


1
  Since the filing of this suit, Robert H. Muriel has been named the Acting Director of the Illinois Department of
Insurance and serves as the Liquidator of Land of Lincoln Mutual Health Insurance Company.

                                                 Page 1 of 12
the Court’s decision to remand and the Seventh Circuit reversed, he filed this action 2.

The present Complaint claims jurisdiction is proper under the Administrative

Procedure Act. Despite the form of the Complaint, the substance of the relief the

Liquidator ultimately seeks renders this Court without jurisdiction. Accordingly, the

Government’s Motion to Dismiss for lack of subject-matter jurisdiction is granted and

the Liquidator’s Motion for Summary Judgment is dismissed as moot.

                                              BACKGROUND

         The Court accepts the Complaint’s well-pleaded facts as true and draws all

reasonable inferences in the Liquidator’s favor. Hecker v. Deere & Co., 556 F.3d 575,

580 (7th Cir. 2009). A brief recitation of the factual and procedural background is

documented below as the Court is familiar with the relevant facts through the related

case, Dowling v. United States Dep’t of Health & Human Servs. 325 F. Supp. 3d 884,

888 (N.D. Ill. July 2, 2018).

         Land of Lincoln is a former Illinois health care insurer that became insolvent

in 2016. (Dkt. 1, ¶ 1). Prior to its insolvency, Land of Lincoln offered health insurance

plans on the Illinois Insurance Exchange for three years pursuant to the Patient

Protection and Affordable Care Act (“ACA”). (Id. at ¶ 6). As part of the ACA statutory

structure, Land of Lincoln participated in three risk mitigation programs—the Risk


2
 The parties initially litigated this matter in the case captioned Dowling v. United States Dep’t of Health and Human
Services (17-cv-00494). After this Court granted the Liquidator’s motion to remand and denied the Government’s
motion for reconsideration, the Seventh Circuit reversed the Court’s ruling and remanded the case to the district
court for further proceedings. At a subsequent status hearing, the Liquidator indicated that he would be filing a new
complaint and was instructed to file an Amended Complaint by February 22, 2019. See Dowling (17-cv-00494, Dkt.
67). Instead of filing an Amended Complaint in the Dowling matter, the Liquidator initiated a new civil action, the
case number presently before the Court. Then, the Liquidator filed a motion on the Dowling docket to reassign the
case based on relatedness. See Dowling (17-cv-00494, Dkt. 68). The Government did not oppose this motion. See
Dowling (17-cv-00494, Dkt. 70). The Court’s rulings within apply to both the Dowling and Fry matters.

                                                  Page 2 of 12
Adjustment Program, the Reinsurance Program, and the Risk Corridor Program. (Id.

at ¶ 7). Funds related to these programs flowed between the government and health

insurers, including Land of Lincoln. (Id.). CMS has engaged in a practice of offsetting

payments to Land of Lincoln against debts owed by Land of Lincoln to CMS since at

least July 2016. (Id. at ¶ 36). At the time of the filing of this Complaint, CMS had

offset $27 million. (Id. at ¶ 39).

      Land of Lincoln failed financially and entered state rehabilitation proceedings

on July 14, 2016 (Id. at ¶ 37), liquidation proceedings on September 29, 2016 (Id. at

¶ 42), and ceased operations completely on October 1, 2016 (Id.). In December of

2016, the Liquidator filed a motion in the state court liquidation proceedings seeking

an order that CMS’s practice of offsetting of payments was unlawful. (Id. at ¶ 43).

CMS removed the matter to this Court. (Id.). The case was ultimately remanded,

and the Court denied CMS’s motion for reconsideration. (Id. at ¶¶ 44-45). On appeal,

the Seventh Circuit found that this Court construed its removal jurisdiction too

narrowly and remanded for further proceedings. Hammer v. United States Dep’t of

Health & Human Servs., 905 F.3d 517, 536 (7th Cir. 2018). As a result, the Liquidator

filed the instant action on February 22, 2019. (Dkt. 1).

                                 LEGAL STANDARD

      In reviewing a Motion to Dismiss pursuant to Rule 12(b)(1) for lack of subject-

matter jurisdiction, the plaintiff must carry his burden of establishing that

jurisdiction is proper. Ctr. for Dermatology & Skin Cancer, Ltd. v. Burwell, 770 F.3d

586, 588-89 (7th Cir. 2014). “Federal courts are courts of limited jurisdiction. They



                                     Page 3 of 12
possess only that power authorized by Constitution and statute, … which is not to be

expanded by judicial decree.” Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377

(1994). To determine whether jurisdiction exists, the court turns to the complaint

along with evidence outside of the pleadings. Apex Digital, Inc. v. Sears, Roebuck &

Co., 572 F.3d 440, 444 (7th Cir. 2009). A court lacking subject-matter jurisdiction

must dismiss the action without proceeding to the merits. Intec USA, LLC v. Engle,

467 F.3d 1038, 1041 (7th Cir. 2006).

                                   DISCUSSION

I. Sovereign Immunity and the Administrative Procedure Act

      As a general matter, the United States is immune from suit except in cases

where it has explicitly waived that immunity. Hercules, Inc., v. United States, 516

U.S. 417, 422 (1996). Any alleged waiver of sovereign immunity must be explicit and

cannot be implied or based upon a strained parsing of statutory text. F.A.A. v. Cooper,

566 U.S. 284, 290 (2012) (“We have said on many occasions that a waiver of sovereign

immunity must be ‘unequivocally expressed’ in statutory text.”). In line with this,

waivers are to be strictly construed “so that the Government’s consent to be sued is

never enlarged beyond what a fair reading of the text requires.” Id. By its very

nature, sovereign immunity operates to set the bounds of the court’s jurisdiction to

hear matters against the United States. See United States v. Mitchell, 463 U.S. 206,

212 (1983); In re Price, 42 F.3d 1068, 1071 (7th Cir. 1994).

      The Liquidator proceeds under a theory that the United States has waived its

sovereign immunity under the Administrative Procedure Act. (Dkt. 21, pg. 4). Two



                                       Page 4 of 12
provisions of the APA are at play when considering sovereign immunity. § 702

provides:

      A person suffering legal wrong because of agency action, or adversely
      affected or aggrieved by agency action within the meaning of a relevant
      statute, is entitled to judicial review thereof. An action in a court of the
      United States seeking relief other than money damages and stating a
      claim that an agency or an officer or employee thereof acted or failed to
      act in an official capacity or under color of legal authority shall not be
      dismissed nor relief therein be denied on the ground that it is against
      the United States or that the United States is an indispensable party.
      The United States may be named as a defendant in any such action, and
      a judgment or decree may be entered against the United States:
      Provided, That any mandatory or injunctive decree shall specify the
      Federal officer or officers (by name of by title), and their successors in
      office, personally responsible for compliance. Nothing herein (1) affects
      other limitations on judicial review or the power or duty of the court to
      dismiss any action or deny relief on any other appropriate legal or
      equitable ground; or (2) confers authority to grant relief if any other
      statute that grants consent to suit expressly or impliedly forbids the
      relief which is sought.

5 U.S.C. § 702 (emphasis in original). Essentially, “§ 702 waives sovereign immunity

only with respect to relief ‘other than money damages’.” Builders NAB LLC v. Fed.

Deposit Ins. Corp., 922 F.3d 775, 777 (7th Cir. 2019). Further narrowing jurisdiction,

waiver pursuant to the APA is limited to scenarios where there is no other adequate

remedy. 5 U.S.C. § 704 (“Agency action made reviewable by statute and final agency

action for which there is no other adequate remedy in a court are subject to judicial

review.”). Importantly, the limitations on waiver “function in the disjunctive; the

application of any one is enough to deny a district court jurisdiction under the APA.”

Suburban Mortg. Assocs., Inc. v. U.S. Dep’t of Hous. & Urban Dev., 480 F.3d 1116,

1126 (Fed. Cir. 2007); see also Greenleaf Ltd. P’ship v. Illinois Hous. Dev. Auth., 2013

WL 4782017, at *3 (N.D. Ill. Sept. 6, 2013).

                                      Page 5 of 12
      Before delving deeper into the question of subject-matter jurisdiction and the

Government’s sovereign immunity, it is worth noting, and dispensing with, the

Liquidator’s position that the Seventh Circuit has already directly addressed and

resolved the sovereign immunity issue. The liquidator repeatedly suggests, both in

his Complaint and in response to the Government’s Motion to Dismiss “that the

Seventh Circuit already addressed federal district court jurisdiction in Hammer v.

HHS.” (Dkt. 21, pg. 7); see also (Dkt. 1, ¶¶ 46-49). This is a strained characterization

of the court’s actual holding. The court’s ruling was limited to the fact that “the

district court construed its removal jurisdiction too narrowly and erred in

abstaining.” Hammer v. United States Dep’t of Health & Human Servs., 905 F.3d

517, 536 (7th Cir. 2018), reh’g denied (Nov. 21, 2018). Rather than answer whether

sovereign immunity was a sound defense, the court wrote that “HHS has a plausible

argument for sovereign immunity” and explicitly “[left] to the district court the final

evaluation of the defense.”    Id. at 536.    The applicability of the Government’s

sovereign immunity defense is still an open question reserved for this Court to decide.

II. The Tucker Act Provides an Adequate Remedy for the Liquidator’s Injury

      Determining whether an alternative adequate remedy exists for the Liquidator

is the preferred starting point in analyzing the subject-matter jurisdiction inquiry.

One frequent example of alternate adequate relief is seen in the form of the Tucker

Act. Bowen v. Massachusetts, 487 U.S. 879, 900 n.31 (1988) (“[S]uits under the

Tucker Act in the Claims Court offer precisely the sort of ‘special and adequate review

procedures’ that § 704 requires to direct litigation away from the district courts.”).



                                      Page 6 of 12
The Government has expressly waived its sovereign immunity for matters arising

under the Tucker Act when certain factors are met. 28 U.S.C. § 1491. “Under the

Tucker Act … jurisdiction over constitutional claims against the government for

monetary relief in excess of $10,000 lies only in the Court of Federal Claims.” Sutton

v. United States, 597 Fed.Appx. 890, 891 (7th Cir. 2015) (emphasis added); see also

Mitchell, 463 U.S. at 212. “The availability of an action for money damages under

the Tucker Act or Little Tucker Act is presumptively an ‘adequate remedy’ for § 704

purposes.” Telecare Corp. v. Leavitt, 409 F.3d 1345, 1349 (Fed. Cir. 2005).

       If a lawsuit is ultimately a claim for money damages and relief can be obtained

in the Court of Federal Claims, § 704 serves as a bar to federal district court

jurisdiction. See Suburban, 480 F.3d at 1125. The Court need not take the plaintiff’s

stated relief at face value and rely solely on the remedy proposed in the Complaint.

Rather, in an effort to prevent forum shopping and protect its own limited

jurisdiction, the court must consider the actual relief sought. See Veluchamy v.

F.D.I.C., 706 F.3d 810, 815-16 (7th Cir. 2013) ([E]ven if a plaintiff does not specifically

ask for a direct cash payment, the plaintiff may still be seeking ‘money damages’ if

the relief sought is ‘merely a means to the end of satisfying a claim for the recovery

of money.’”) (quoting Dep’t of Army v. Blue Fox, Inc., 525 U.S. 255, 262 (1999); see also

Consol. Edison Co. of New York v. United States Dep’t of Energy, 247 F.3d 1378, 1385

(Fed. Cir. 2001) (“This court and its sister circuits will not tolerate a litigant’s attempt

to artfully recast its complaint to circumvent the jurisdiction of the Court of Federal

Claims.”); Marshall Leasing, Inc. v. United States, 893 F.2d 1096, 1099 (9th Cir. 1990)



                                       Page 7 of 12
(“A party may not avoid the Claims Court’s jurisdiction by framing an action against

the federal government that appears to seek only equitable relief when the party’s

real effort is to obtain damages in excess of $10,000.”).

        Recently, three district courts faced nearly identical circumstances in the

context of payment offsets under the ACA and whether the Government had waived

its sovereign immunity. All three failed to reach the merits. Instead they held that

the relief plaintiffs sought could be obtained in the Court of Federal Claims and

jurisdiction was not proper in the district court. See e.g., Farmer v. United States,

2018 WL 1365797 (D.S.C. Mar. 16, 2018); Richardson v. United States Dep’t of Health

& Human Servs., 2018 WL 1569772 (D. Nev. Mar. 30, 2018); Gerhart v. United States

Dep’t of Health & Human Servs., 242 F. Supp. 3d 806 (S.D. Iowa 2017), appeal

dismissed sub nom. Ommen v. United States Dep’t of Health & Human Servs., 2017

WL 4477118 (8th Cir. June 12, 2017). While there is no dispute that these district

court opinions are not precedential to the instant matter, they are certainly

instructive given the striking factual and legal similarities. In Farmer, the plaintiff

fashioned the complaint in a manner seeking equitable relief stating that the

government’s offset actions were unlawful and therefore should be enjoined. The

district court, with an eye towards “substance over form” of the pleadings, held that

“the liquidators are actually requesting a money judgment from the government” and

granted the government’s motion to dismiss for lack of jurisdiction. Farmer, 2018 WL

1365797, at *6, 10. Similarly, the plaintiffs in Gerhart “assert[ed] HHS’ decisions to

hold, net, reduce or setoff CoOpportunity’s funds [was] arbitrary, capricious,



                                      Page 8 of 12
improper, and exceeds HHS’ jurisdiction.” Gerhart, 242 F. Supp. 3d at 812. There,

the court went on to find that the relief plaintiffs sought was discreet and limited to

a completed injury—the offsetting of funds. The court also noted that if it were to

deem the offsetting unlawful, it “would also result in the payment of money from HHS

to the Liquidators”, making district court jurisdiction inappropriate. Id. at 815.

      Much like the plaintiffs in Farmer, Richardson, and Gerhart, the Liquidator

here purports to seek equitable relief from the allegedly unlawful offsets. “Director

Fry prays for declaratory and injunctive relief including the following: (a) A

declaration that CMS’s unilateral set-offs of the payments owed to Land of Lincoln

under the ACA were unlawful. (b) An order enjoining Defendants from engaging in

unlawful set-offs.” (Dkt. 1, ¶ 59). However, the Liquidator’s own characterization of

his Complaint does not end the inquiry. Veluchamy, 706 F.3d at 815-16. Though the

Complaint does not explicitly seek cash payment from the Government, “the relief

sought is ‘merely a means to the end of satisfying a claim for the recovery of money.’”

Id. at 816 (quoting Blue Fox, 525 U.S. at 262). For example, in Blue Fox the plaintiff

sought relief in the form of an equitable lien. “Though the equitable lien was not

itself cash, the Supreme Court unanimously found this to be a request for money

damages because the lien’s ‘goal [was] to seize or attach money in the hands of the

Government as compensation for the loss resulting from the default of the prime

contractor.’” Veluchamy, 706 F.3d at 816 (quoting Blue Fox, 525 U.S. at 263).

      Here, the Liquidator represents a now defunct insurer challenging the

Government’s past use of offsetting and netting payments against the debts it owed.



                                     Page 9 of 12
As a result, the relief he seeks is necessarily retroactive and fixed. No amount of

finessing the language in the Complaint can change the fact that there is no ongoing

Government practice of offsetting that will affect the Liquidator or Land of Lincoln.

And though couched in terms of “declaratory and injunctive” relief, the conclusion

that the Liquidator ultimately seeks to obtain cash payment of the $27 million in

offsets is inescapable and improper.                   “[C]ompensation for a completed injury is

usually understood to be a form of damages”—outside of the APA’s waiver. Builders,

922 F.3d at 777. Seeing that the true relief the Liquidator seeks is the reimbursement

of money now in the hands of the Government, the Court of Federal Claims provides

the proper forum and adequate relief. 3 See Blue Fox, 525 U.S. at 263; Veluchamy,

706 F.3d at 816.

         The Liquidator would have this Court’s analysis begin and end with the

Supreme Court’s decision in Bowen. There, “[t]he principal question presented …

[was] whether a federal district court has jurisdiction to review a final order of the

Secretary of Health and Human Services refusing to reimburse a State for a category

of expenditures under its Medicaid program.” Bowen, 487 U.S. at 882. The Court

answered that question in the affirmative. However, two key factors distinguish the

instant case from Bowen—a lack of a complex, ongoing relationship between the



3
  Not that it is a concern in this particular matter, given that Land of Lincoln is no longer in operation, but money
damages in the Court of Federal Claims are also adequate in the sense that resolution in that court can also serve to
prevent further unlawful actions through the doctrine of res judicata. See e.g., McBride Cotton & Cattle Corp. v.
Veneman, 116 Fed.Appx. 89, 91 (9th Cir. 2004)(“These claims are not expressed as claims for money damages, but
we conclude that adequate relief exists in the Court of Federal Claims and that APA jurisdiction is not available. In
the event of success, [the plaintiff] could receive a refund of all unauthorized [offsets] and the [Government] would
be prohibited from [offsetting] further payments under the principle of res judicata.”); Consol. Edison, 247 F.3d
at 1385.

                                                  Page 10 of 12
Liquidator And CMS and that the Bowen plaintiff sought relief from wrongful future

conduct. The Bowen Court, along with those courts interpreting its decision, focused

on the “rather complex” and “ongoing relationship between the parties.” Id. at 905

(emphasis added); Suburban, 480 F.3d at 1127 (“[A]s we have noted elsewhere, Bowen

turned on the complexity of the continuous relationship between the federal and state

governments administering the Medicaid program.”) (internal quotations omitted).

Bowen presented facts where the parties were engaged in a long term relationship

that involved past and future obligations. Here, the Liquidator contests improper

offsets over a span of just three years. There is no threat of this universe of improper

offsets expanding due to the fact that Land of Lincoln is no longer in business. See

e.g., Builders Bank v. Fed. Deposit Ins. Corp., 2018 WL 1561722, at *3 (N.D. Ill. Mar.

30, 2018), aff’d as modified sub nom, Builders NAB LLC v. Fed. Deposit Ins. Corp.,

922 F.3d 775 (7th Cir. 2019) (“Underscoring that the primary objective here is

monetary relief is the fact that Builders Bank no longer exists.”) (emphasis added).

Consequently, the payment the Liquidator seeks is solely retrospective in nature.

Relief for a completed injury is adequately compensated through money damages,

and in this case those money damages can be obtained in the Court of Federal Claims.

See Sutton, 597 F. App’x at 891 (“Requests for such monetary damages must be

brought in the United States Court of Federal Claims.”); Builders, 922 F.3d at 777.

                                   CONCLUSION

      For the reasons stated above, the United States has not waived its sovereign

immunity and consequently this Court does not have subject-matter jurisdiction over



                                     Page 11 of 12
the instant matter.     The Government’s Motion to Dismiss is granted and the

Liquidator’s Complaint is dismissed with prejudice. (Dkt. 17). Unable to reach the

underlying merits, the Court dismisses the Liquidator’s Motion for Summary

Judgment as moot. (Dkt. 13). Accordingly, the matter is closed, along with the

related case, Dowling v. United States Dep’t of Health and Human Services (17-cv-

00494).




                                      ____________________________________
                                      Virginia M. Kendall
                                      United States District Judge
Date: August 13, 2019




                                   Page 12 of 12
